Citation Nr: 1302457	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-16 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for dyshidrosis and dermatitis of the hands.

2.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1986 to February 2006.

This matter is before the Board of Veteran's Appeals (Board) on appeal of a rating decision in July 2008 and in October 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

On the claim for increase, since the Veteran was last examined by VA in 2010, the Veteran asserts that his disability is worse and a reexamination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

On the claim of service connection for a left knee disability, although the Veteran was examined in March 2008 and in June 2008, the examiners did not offer an opinion on the cause of the disability.   As the evidence is insufficient to decide the claim further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of the service-connected skin disability.  



The VA examiner is asked:

To determine the percentage of involvement of the entire body or of the affected area.

Whether the skin condition on the legs represents a progression of the skin condition on the hands, dyshidrosis and dermatitis, or is a separate skin disability. 

Whether the Veteran is prescribed intermittent systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for the therapy during a 12-month period.  

The Veteran's claims file must be made available to the examiner for review. 

2.  Afford the Veteran a VA examination to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current left knee disability is (a) related to an injury, disease, or event in service, or, (b) caused by or aggravated by the service-connected right knee disability. 

The Veteran's claims file must be made available to the examiner for review.    




3. After the above development has been completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


